Opinión disidente del
Juez Asociado Señor Negrón García
a la cual se une el Juez Asociado Señor Rebollo López.
I
La interpretación mayoritaria desatiende la base fundamental en que se apuntala e implanta, en todas sus dimen-siones jurídicas y fiscales, el estatuto creador de la Adminis-tración de Compensación por Accidentes de Automóviles. 9 L.P.R.A. see. 2051 et seq. El diseño legislativo tiene como es-pina dorsal el pago compulsorio de una prima anual corres-pondiente (marbete). “El costo de este seguro se distribuirá entre todos los dueños de vehículos de motor mediante una aportación anual que se pagará al momento de registrar el vehículo” (Énfasis suplido.) 9 L.P.R.A. see. 2064(1).
Este claro mandato implica que no se puede registrar un vehículo de motor sin pagar simultáneamente la prima anual del seguro de la A.C.A.A. Precisamente en el documento de licencia que se expide al registrarse el vehículo, se hace cons-tar el pago de los derechos por concepto del registro y del se-guro compulsorio.
En su justa y correcta apreciación, el conductor de un ve-hículo de motor que no ha pagado (o renovado) la prima del seguro compulsorio, no lo ha registrado. Carece de una licen-cia válida para transitar el vehículo por las vías públicas del país. Igual conclusión se impone si no tiene expedida a su favor la licencia necesaria de conductor. En ambas situacio-nes la persona estaría conduciendo un vehículo “sin estar au-torizada legalmente para ello”, por violar preceptos básicos de la Ley de Vehículos y Tránsito.
En esas circunstancias la propia ley de la A.C.A.A. niega cubierta. La See. 6(3) (b) reza:
(3) Las siguientes personas no tendrán derecho a cobrar los beneficios que esta ley provee para la víctima del acci-*614dente, pero sus beneficiarios tendrán derecho a los benefi-cios que les correspondan como tales:
(b) aquellas que al momento del accidente estuvieren conduciendo un vehículo de motor sin estar autorizadas legalmente para ello. (Énfasis suplido.) 9 L.P.R.A. see. 2055.
Por loable que sea el fin social del estatuto, no debemos extender su cubierta al extremo de desnaturalizar su razón de ser.
hH HH
Lo expuesto dispone del planteamiento del peticionario Peña Arán, en el sentido de que es acreedor a los beneficios de la A.C.A.A., por su condición de víctima resultante del im-pacto con otro vehículo asegurado. La ley no le cobija. Sólo extiende su protección, directa o indirectamente, a “sus bene-ficiarios”.
Por los fundamentos expuestos, confirmaríamos al Tribunal Superior, Sala de San Juan.